933 F.2d 798
Michael COOPER, husband, in his own capacity and as parentof Abram and Adam Cooper, minors;  Lidia Cooper, wife, inher own capacity and as parent of Abram Cooper and AdamCooper, minors, Plaintiffs-Appellees,v.Clarence DUPNIK, Sheriff, Pima County;  Tom Taylor, anemployee of Pima County Sheriff's Department;Weaver Barkman, an employee of PimaCounty Sheriff's Department,Defendants-Appellants.Michael COOPER, husband, in his own capacity and as parentof Abram and Adam Cooper, minors;  Lidia Cooper, wife, inher own capacity and as parent of Abram Cooper and AdamCooper, minors, Plaintiffs-Appellees,v.Clarence DUPNIK, Sheriff, Pima County, Defendant,andCity of Tucson;  Tucson Police Department;  Peter Ronstadt;Karen Wright;  Gene Scott;  Timothy O'Sullivan;Kay McCall, Defendants-Appellants.
Nos. 88-15661, 88-15685.
United States Court of Appeals,Ninth Circuit.
May 23, 1991.

Appeal from the United States District Court for the District of Arizona;  Richard M. Bilby, Chief Judge.


1
Michael P. Callahan, Deputy County Atty., Tucson, Ariz., for defendants-appellants Clarence Dupnik and Tom Taylor.


2
David L. Berkman, Murphy, Goering, Roberts & Holt, Tucson, Ariz., for defendant-appellant Weaver Barkman.


3
David F. Toone, Kimble, Gothreau & Nelson, Tucson, Ariz., for defendant-appellant Peter Ronstadt.


4
Stephen M. Weiss, Karp, Stoklin & Weiss, Winton D. Woods, Michael J. Bloom, Tucson, Ariz., for plaintiffs-appellees.


5
Prior report:  9th Cir., 924 F.2d 1520.


6
Before WALLACE, Chief Judge, BROWNING, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, D.W. NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON, O'SCANNLAIN, LEAVY, TROTT, FERNANDEZ, RYMER, and THOMAS G. NELSON, Circuit Judges.


7
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.